PD-1218-15

                    THE   COURT   OF    CRIMINAL    APPEALS. OF    TEXAS




MARIO   BALLESTEROS       CAMPOS,
                   APPELLANT,       ;
                                               §    IN THE 47TH JUDICIAL^' **^UP^
                                               §
V.
                                                    DISTRICT    COURT
                                                                                 SEP 18 2015
THE    STATE     OF TEXAS
                                                    RANDALL    COUNTY,   TEXAS^ ,, „
                    APPELLEE,



                   REQUEST FOR AN EXTENTION OF TIME TO FILE                             FliFD
                   PETITION FOR DISCRETIONARY REVIEW (PDR)                    COURT OF
                                                                                         criminal appeals
      TO   THE   HONORABLE   COURT      OF   CRIMINAL   APPEALS:
                                                                                       SEP 18 2m
Mario Ballesteros Campos, appellant in this foregoing motion
                                                                                  ADel Acosta, Clerk
for extention of time to file his Petition of Discretionary Review

respectfully present's this motion seeking an additional Thirty-

days (30) to file his (PDR-):> and moves the court to grant such

extention,       and in support will show the following;

1).Appellant is on appeal in Appeal No.07-13-00264-CR, In the

      Seventh. Court' Of Appeals of Texas.

2).Counsel failed to notify appellant of the court decision until

      September 10, 2015, which does not allow sufficient time to

      prepare such petition. The court Affirmed the conviction on

      August 26,     2015.

3).Appellant is appealing a conviction fron the 47th District

      Court in Cause No.22,949-A,             and an additional (60)-dayes is

      needed to properly prepare, and fine his petion.

WHEREFORE PREMISES CONSIDERED, appellant pray that this court

grant this motion and allow him the requested (60)-day extention.

                                                        RESPECTFULLY       SUBMITTED,



                                                        fflumfi. Campy 3d±ziSL

                                              (i)
                                  INMATE     DECLARATION


     I/• Mario Ballesteros Campos,              being presently incarcerated in

the Texas Department Of Criminal Justice,                   at the Allen Polunsky

Unit,   Polk County,         Declare on this the '.10thy          of September 2015,

that all claims present here are true and correct.

                                                            flAto^Cy q-lO-f?

                               CERTIFICATE        OF   SERVICE


I,   CERTIFY   THAT    A   TRUE   AND     CORRECT COPY OF    THIS       MOTION   WAS   SENT

BY   FIRST   CALSS    U.S.    MAIL   TO   THE   SEVENTH-'COURT •OF .APPEALS.



                                                            nvu^A.cu^ Ho'V




                                                           MARIO        BALLESTEROS     CAMPOS

                                                           TDCJ-ID NO.        #1873651

                                                           ALLEN    POLUNSKY     UNIT

                                                           3872    FM   350   SOUTH

                                                           LIVINGSTON,        TEXAS 77351




                                                (2)